Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed June 21, 2021 have been entered. Accordingly claims 1-29 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 5, 18, 21, and 28. Claims 3-4, 19-20, and 25 are cancelled by applicant. The previous 103 rejections have been withdrawn due to applicant’s amendments. However, a new grounds of rejection has been made on claims 1-2, 5-18, 21-24, and 26-29 due to applicant’s amendment. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 and 06/17/2021 have been received and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a front wall" in line 2. It is unclear if applicant is referring to the same front wall as introduced in claim 1 line 3, or if the applicant is refereeing to a different/multiple front walls of the dust chamber of the tray, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the front wall to be referring to a single front wall of the dust chamber. 
Claim 7 recites the limitation "the opening surface plane" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a relative angle" in line 1. It is unclear if applicant is referring to the same acute angle as introduced in claim 18 line 13, or if the applicant is refereeing to a different/multiple angles formed in between the surface to be cleaned and the exterior surface of the front wall of the dust chamber of the tray, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the relative angle to be referring to the acute angle formed the surface to be cleaned and the exterior surface of the front wall of the dust chamber of the tray.
Claim 23 recites the limitation "the opening surface plane" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11-13, 18, 23, 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent No. 9,883,780).
Regarding claim 1, Kim discloses: a replacement head (Figures 1-14A), comprising: a tray (element 30) that includes a dust chamber (element 32a), the dust chamber having a front wall (see Detail A in the annotated figure below) including an exterior surface (see Detail A in the annotated figure below) and a bottom wall (see Detail B in the annotated figure below), the dust chamber defining a generally enclosed region having a portion configured to couple to a source of suction, the portion defining an air permeable passage from an interior of the dust chamber (see figures 3 and 5, a portion of the dust chamber is configured to a source of suction (element 14), the portion defining an air permeable passage from an interior of the dust chamber (see col. 4, ll. 58-64 where the prior art states that element 14 is “configured to generate a suction force”); an opening (element 35) that extends through the front wall of the dust chamber (see annotated figure below element 35 extends through the front wall (Detail A) and into the dust chamber (element 32a) to allow debris to flow into the dust chamber) for allowing debris to flow into the dust chamber and be retained therein with and without suction being applied thereto (Giving that the structural limitation of the replacement head having an opening (element 35) and a dust chamber (element 32a) are met by the prior art, the functional recitation of the debris to flow into the dust chamber and be retained therein with and without suction being applied thereto is met and see also col.6, ll. 41-45); and a pad (element 50) having at least one layer of material (see col. 7, ll. 23-27), the pad being connected to the tray (see figures 9a-9c) and having a cleaning surface (bottom surface of element 50) configured to be positioned on a surface to be cleaned (see col.7, ll. 15-23 where the prior art states that element 50 is attached at a lower portion of element 30 in order to face a surface to be cleaned); wherein a horizontal line (see Detail C in the annotated figure below) extending forward from a bottom of the bottom wall forms an acute angle (see Detail D in the annotated figure below) with the exterior surface of the front wall; and wherein the opening is open to the surface to be cleaned when the cleaning surface of the pad is positioned on the surface to be cleaned (see col. 6, ll. 26-32).

    PNG
    media_image1.png
    525
    854
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    734
    882
    media_image2.png
    Greyscale

Regarding claim 7, Kim discloses: the replacement head of claim 1, wherein the opening plane includes a curve (see annotated figure above element 35).
Regarding claim 11, Kim discloses: the replacement head of claim 1, wherein the opening is generally oval (see annotated figure above element 35).
Regarding claim 12, Kim discloses: the replacement head of claim 1, wherein the opening is generally circular (see annotated figure above element 35).
Regarding claim 13, Kim discloses: the replacement head of claim 1, wherein a front suction chamber (element 36) is located at least partially between a front guard portion (element 38) and the opening (see figures 9a-9c showing element 36 located partially between element 38 and element 35), wherein the front suction chamber is located exterior of the replacement head (see figure 10C showing element 36 located exterior of the replacement head).
Regarding claim 18, Kim discloses: a replacement head (Figures 1-14A), comprising: a tray (element 30) that includes a dust chamber (element 32a) having a front wall (see Detail A in the annotated figure below) including an exterior surface (see Detail A in the annotated figure below) and a bottom wall (see Detail B in the annotated figure below), the dust chamber defining a generally enclosed region having a portion configured to couple to a source of suction, the portion defining an air permeable passage from an interior of the dust chamber to an exterior of the dust chamber (see figures 3 and 5, a portion of the dust chamber is configured to a source of suction (element 14), the portion defining an air permeable passage from an interior of the dust chamber (see col. 4, ll. 58-64 where the prior art states that element 14 is “configured to generate a suction force”); the tray includes an opening (element 35) through the front wall of the dust chamber (see annotated figure below element 35 extends through the front wall (Detail A) and into the dust chamber (element 32a) to allow debris to flow into the dust chamber) for allowing debris to flow into the dust chamber and be retained therein with and without suction being applied thereto (Giving that the structural limitation of the replacement head having an opening (element 35) and a dust chamber (element 32a) are met by the prior art, the functional recitation of the debris to flow into the dust chamber and be retained therein with and without suction being applied thereto is met and see also col.6, ll. 41-45); and a pad (element 50) having at least one layer of material (see col. 7, ll. 23-27), the pad being connected to the tray (see figures 9a-9c) and having a cleaning surface (bottom surface of element 50) configured to be positioned on a surface to be cleaned (see col.7, ll. 15-23 where the prior art states that element 50 is attached at a ; wherein a horizontal line (see Detail C in the annotated figure below) extending forward from a bottom of the bottom wall forms an acute angle (see Detail D in the annotated figure below) with the exterior surface of the front wall; and wherein the opening is open to the surface to be cleaned when the cleaning surface of the pad is positioned on the surface to be cleaned (see col. 6, ll. 26-32).

    PNG
    media_image1.png
    525
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    882
    media_image2.png
    Greyscale

Regarding claim 23, Kim discloses: the replacement head of claim 18, wherein the opening plane includes a curve (see annotated figure above element 35).
Regarding claim 26, Kim discloses: the replacement head of claim 18, wherein the opening is generally oval (see annotated figure above element 35).
Regarding claim 27, Kim discloses: the replacement head of claim 18, wherein the opening is generally circular (see annotated figure above element 35).
Regarding claim 28, Kim discloses: a replacement head (Figures 1-14A), comprising: a tray (element 30) that includes: a dust chamber (element 32a) having a front wall (see Detail A in the annotated figure below) including an exterior surface (see Detail A in the annotated figure below) and a bottom wall (see Detail B in the annotated figure below), the dust chamber defining a generally enclosed region having a portion configured to couple to a source of suction, the portion defining an air permeable passage from an interior of the dust chamber to an exterior of the dust chamber (see figures 3 and 5, a portion of the dust chamber is configured to a source of suction (element 14), the portion defining an air permeable passage from an interior of the dust chamber (see col. 4, ll. 58-64 where the prior art states that element 14 is “configured to generate a suction force”); a suction inlet (element 35) through the front wall of the dust chamber (see annotated figure below element 35 extends through the front wall (Detail A) and into the dust chamber (element 32a) to allow debris to flow into the dust chamber) for allowing debris to flow into the dust chamber and be retained therein with and without suction being applied thereto (Giving that the structural limitation of the replacement head having an opening (element 35) and a dust chamber (element 32a) are met by the prior art, the functional recitation of the debris to ; a sealing surface configured to form a seal with a cleaning device when the replacement head is attached to the cleaning device (see figures 9A-9C the outer surface of the top opening of element 30 where element 42 is inserted into in order seal the opening thus forming a seal with a cleaning device (vacuum) when the replacement head is attached to the cleaning device); and a pad (element 50) having at least one layer of material (see col. 7, ll. 23-27), the pad being connected to the tray (see figures 9a-9c) and having a cleaning surface (bottom surface of element 50) configured to be positioned on a surface to be cleaned (see col.7, ll. 15-23 where the prior art states that element 50 is attached at a lower portion of element 30 in order to face a surface to be cleaned); wherein a horizontal line (see Detail C in the annotated figure below) extending forward from a bottom of the bottom wall forms an acute angle (see Detail D in the annotated figure below) with the exterior surface of the front wall; and wherein the suction inlet is generally open to the surface to be cleaned when the cleaning surface of the pad is positioned on the surface to be cleaned (see col. 6, ll. 26-32).

    PNG
    media_image1.png
    525
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    882
    media_image2.png
    Greyscale


Regarding claim 29, Kim discloses: the replacement head of claim 28 further including a filter (element 70) connected to the tray such that the filter covers the air permeable passage (see figures 9B-C element 70 is connected to the tray (element 30) covers the air permeable passage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 9,883,780).
Regarding claim 5, Kim discloses all the limitations as stated in the rejection of claim 1 above, but appears to be silent wherein the acute angle between the horizontal line and the exterior surface of the front wall is approximately 78 degrees.
However, the applicant fails to provide any criticality in having the specific relative angle is approximately about 78 degrees provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to relative angle in adapting the device for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide the acute angle between the horizontal line and the exterior surface of the front wall as desired by the user depending on the particular surface the device is cleaning, in order for ease of use and without the use of additional hand floor cleaners (See MPEP 2144.04 (IV)).
Regarding claim 6, Kim discloses: the replacement head of claim 1, wherein the opening has an area (see figure 2 element 35 has an area that allows the device vacuum debris from a surface), but appears to be silent that his opening has area of between about 0.5 sq. in. (10 sq. cm) and 3.0 sq. inches (19 sq. cm). 
However, the applicant fails to provide any criticality in having the opening has an area of between about 0.5 sq. in. (10 sq. cm) and 3.0 sq. inches (19 sq. cm) provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the area in adapting the device for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide the opening with an area as desired by the user depending on the particular surface the device is cleaning, in order for ease of use and without the use of additional hand floor cleaners (See MPEP 2144.04 (IV)).
Regarding claim 8, Kim discloses all the limitations as stated in the rejection of claim 1 above, but appears to be silent wherein the opening is generally rectangular in shape.
However, the applicant fails to provide any criticality in having the opening generally circular in shape provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the rectangular shape in adapting the device for a particular application, 
Regarding claim 9, Kim discloses all the limitations as stated in claim 1 including an opening (element 35), but appears to be silent in regards to the tray includes more than one opening for allowing debris to flow into the dust chamber.
However, it would have been have been obvious to one having ordinary skill in the art at the time the invention was made to have further modify the invention with regards to the tray includes more than one opening for allowing debris to flow into the dust chamber, since a mere duplication of essential working part of a device involves only routine skill in the art. The motivation for doing so would be to allow the user to have more than one opening for collecting debris thus increasing productivity and the amount of debris being removed for the surface. (See MPEP 2144.04 (VI)(B))
Regarding claim 21, Kim discloses all the limitations as stated in the rejection of claim 1 above, including a relative angle (see Detail D in the annotated figure below), but appears to be silent wherein a relative angle between the horizontal line and the exterior surface of the front wall is approximately 78 degrees.


    PNG
    media_image2.png
    734
    882
    media_image2.png
    Greyscale

However, the applicant fails to provide any criticality in having the specific relative angle is approximately about 78 degrees provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to relative angle in adapting the device for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a relative angle between the horizontal line and the exterior surface of the front wall as desired by the user depending on the particular surface the device is cleaning, in order for ease of use and without the use of additional hand floor cleaners (See MPEP 2144.04 (IV)).
Regarding claim 22, Kim discloses: the replacement head of claim 18, wherein the opening has an area (see figure 2 element 35 has an area that allows the device vacuum debris from a surface), but appears to be silent that his opening has area of between about 0.5 sq. in. (10 sq. cm) and 3.0 sq. inches (19 sq. cm). 
However, the applicant fails to provide any criticality in having the opening has an area of between about 0.5 sq. in. (10 sq. cm) and 3.0 sq. inches (19 sq. cm) provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the area in adapting the device for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide the opening with an area as desired by the user depending on the particular surface the device is cleaning, in order for ease of use and without the use of additional hand floor cleaners (See MPEP 2144.04 (IV)).
Regarding claim 24, Kim discloses all the limitations as stated in the rejection of claim 18 above, but appears to be silent wherein the opening is generally rectangular in shape.
However, the applicant fails to provide any criticality in having the opening generally circular in shape provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable .
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US Patent No. 9,883,780) and Parker (US Pub. No. 2004/0045126).
Regarding claim 2, Kim discloses all the limitations as stated in the rejection of claim 1 above, but appears to be silent wherein the opening is located entirely on a front wall.
Parker teaches it was known in the art to have the replacement head of claim 1, wherein the opening is located entirely on a front wall (see Detail A (opening) is located entirely on the front wall of the head).

    PNG
    media_image3.png
    697
    754
    media_image3.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the teachings of Parker to provide wherein the opening is located entirely on the front wall. Doing so allows the user to have the opening directly on the front wall in order to have no other components of the device interfere during the vacuuming process.  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US Patent No. 9,883,780) in view of Rostami (US Pub. No. 2018/0014711).
Regarding claim 14, Kim discloses all the limitations as stated in the rejection of claim 1 above including a pad (element 50), but appears to be silent wherein his pad includes at least the first and a second layer of material, the first and second layers of the pad being ultrasonically welded together.
Rostami teaches it was known in the art to have wherein the pad (element 400) includes at least the first and a second layer of material (see paragraph 0033, ll. 1-6 where the pad includes “multiple layers”), the first and second layers of the pad being ultrasonically welded together (see paragraph 0033, ll. 1-6 where “the wipe pad includes a first cleaning layer (sheet or pad) ultrasonically welded to a second attachment layer (sheet or pad)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified De Soto-Burt’s pad with the teaching of Rostami to provide a pad that includes at least the first and a second layer of material, the first and second layers of the pad being ultrasonically welded together. Doing so enhances the absorption and holding capability of wet debris by adding multiple layers of pads during cleaning, thus increasing the longevity of the pad. 
Regarding claim 15, Kim modified discloses all the limitations as stated in the rejection of claim 1 and 14 above including a pad (element 42), but appears to be silent wherein the ultrasonic weld is generally continuous along at least one edge of the pad.
Rostami further teaches it was known in the art to have wherein the ultrasonic weld is generally continuous along at least one edge of the pad (see figure 4 and paragraph 0038, ll. 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s pad with the teaching of Rostami to provide herein the ultrasonic weld is generally continuous along at least one edge of the pad. Doing so enhances the absorption and holding capability 
Regarding claim 16, Kim modified discloses all the limitations as stated in the rejection of claim 1 and 14 above including a pad (element 42), but appears to be silent wherein at least one edge of the pad has at least two localized weld locations that are spaced apart from one another.
Rostami further teaches it was known in the art to have wherein at least one edge of the pad has at least two localized weld locations that are spaced apart from one another (see figure 4 and paragraph 0038, ll. 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s pad with the teaching of Rostami to provide wherein at least one edge of the pad has at least two localized weld locations that are spaced apart from one another. Doing so enhances the absorption and holding capability of wet debris by adding multiple layers of pads during cleaning, thus increasing the longevity of the pad. 
Regarding claim 17, Kim modified discloses all the limitations as stated in the rejection of claim 1 and 14 above including a pad (element 42), but appears to be silent wherein the ultrasonic weld is positioned away from an edge of the pad.
Rostami further teaches it was known in the art to have wherein the ultrasonic weld is positioned away from an edge of the pad (see figure 4, paragraph 0038, ll. 1-11, and paragraph 0035, ll. 13-17 where “The ultrasound pressed junctions may be linear or have other shapes adequate for securing the two layers. Furthermore, the junctions need not be contiguous…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s pad with the teaching of Rostami to provide the ultrasonic weld is positioned away from an edge of the pad. Doing so enhances the absorption and holding capability of wet debris by adding multiple layers of pads during cleaning, thus increasing the longevity of the pad. 

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 3-9, 11-13, and 18-29 have been considered but are moot because the arguments do not apply to the current rejection being used. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/12/2021



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723